Citation Nr: 0511685	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for miliaria rubra, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of the knees, claimed on a direct basis and as due to 
undiagnosed illness.

3.  Entitlement to service connection for pterygium of the 
left eye, claimed on a direct basis and as due to undiagnosed 
illness.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1974 to December 
1974 and from January 1991 to October 1991.  He served in the 
Southwest Asia Theatre of Operations from February 7, 1991 to 
September 19, 1991.

This appeal arises from a December 1998 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which denied 
service connection for miliaria rubra, degenerative joint 
disease of the knees, and pterygium on the nasal aspect of 
both eyes.  The Board remanded the claim for further 
development in January 2001.  In December 2004, the RO 
granted service connection for pterygium on the nasal aspect 
of the right eye.

The issue of entitlement to service connection for pterygium 
on the nasal aspect of the left eye, claimed on a direct 
basis and as due to undiagnosed illness, is addressed in the 
REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran's disability in the knees is the result of 
diagnosed degenerative joint disease which was not present in 
service or manifested until several years after service.

3.  Miliaria rubra is a diagnosed condition that was not 
present in service and there is no competent evidence that 
the miliaria rubra was caused by an undiagnosed illness 
resulting from the veteran's Southwest Asia service.




CONCLUSION OF LAW

1.  The criteria to establish service connection for 
degenerative joint disease of the knees, as an undiagnosed 
illness or on a direct basis, are not met. 38 U.S.C.A. §§ 
1110, 1112, 1117, 1131, 1137, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, and 3.317 (2004).

2.  The criteria to establish service connection for miliaria 
rubra on a direct basis or as an undiagnosed illness, are not 
met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5103A, 5107 
(2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, and 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis, when such 
are manifested to a compensable degree within a year after 
separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a) 
(2004). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  Effective November 9, 2001, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006. 66 Fed. Reg. 56,614 (November 9, 2001) (codified as 
amended at 38 C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended. 
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001). Among other things, 
these amendments revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B).
The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; 

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

As a preliminary matter, the veteran's Form DD 214 indicates 
that he had active military service in Southwest Asia from 
February 1991 to September 1991.  Therefore, he is a Persian 
Gulf veteran within the meaning of 38 C.F.R. § 3.317.

A.  Degenerative Joint Disease of the Knees

The appellant claims service connection for degenerative 
joint disease of the knees.  In October 1998, a VA examiner 
diagnosed the veteran with mild degenerative joint disease of 
the knees.  More recently, the veteran was diagnosed with a 
tear of the medial cartilage or meniscus of the knee in June 
2004.  However, the Board finds that the claim must be 
denied.  There is no competent evidence linking the veteran's 
degenerative joint disease or cartilage tear to service, or 
to a service-connected condition.  See 38 C.F.R. §§ 3.303, 
3.310. Furthermore, there is no competent evidence which 
shows that the veteran had arthritis that was manifest to a 
compensable degree within one year of separation from 
service. See 38 C.F.R. §§ 3.307, 3.309.   Moreover, the 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim is for a "chronic 
disability resulting from an undiagnosed illness." 38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added). In this case, the evidence does 
not show that the veteran has objective joint pain that is a 
manifestation of an undiagnosed illness.  The veteran's knee 
pain is attributable to degenerative joint disease or torn 
cartilage, both of which are clearly diagnosed condition and 
can not be considered undiagnosed conditions as that term is 
contemplated by applicable laws and regulations.   The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for disability 
involving the knees must be denied on any basis.

B. Entitlement to Service Connection for Miliaria Rubra

The veteran has also claimed service connection for miliaria 
rubra due to an undiagnosed illness.  The veteran has a 
current diagnosis of this skin condition, as evidenced by an 
October 2004 VA examination report.  However, there is no 
competent medical evidence in the claims file that this 
condition is a manifestation of undiagnosed illness or 
medically unexplained chronic multisymptom illness.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.

Moreover, the veteran's miliaria rubra has not been shown to 
be connected to service on a direct basis.  A September 1998 
VA examination report indicates that the veteran reported 
having a skin rash beginning in 1974 or 1975.  However, the 
veteran's service medical records do not include records for 
1974 or 1975.  Thus there is no evidence of a skin disorder 
during the veteran's earlier period of service.  
Nevertheless, there is evidence that the veteran suffered 
from a rash on his lower extremities during service in 1991.  
In October 2004, the veteran underwent a VA examination.  The 
examiner diagnosed the veteran with folliculitis by history 
and miliaria rubra.  He determined that it was likely that 
the veteran's folliculitis was related to a skin disorder 
manifested during the veteran's active service in 1991.  
(Service connection has already been granted for 
folliculitis).  However, he concluded, "this pruritc skin 
rash of legs and lower abdomen that [the veteran] suffered 
while in service in February 18, 1991 and its relationship to 
the miliaria rubra he currently has, cannot be resolved 
without resorting to mere speculation."  

Accordingly, the claim must be denied.  There is no contrary 
competent nexus opinion relating the veteran's miliaria rubra 
to his active service.  The Board has also considered the 
veteran's written testimony submitted in support of his 
argument.  However, the veteran's statements are not 
competent evidence of a nexus between service and his current 
skin condition.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for miliaria rubra, as due to 
undiagnosed illness or on a direct basis.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 1998 decision that the criteria 
for to establish service connection had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In May 2004, the veteran received 
notice of VA's duty to assist him with his claim as well as a 
description of what the evidence must show to establish 
entitlement to service connection.  In addition, the letter 
informed the veteran of VA's duty to assist him by obtaining 
records held by any federal agency and that VA would make 
reasonable efforts to help him get other evidence necessary 
to support his claims, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Finally, the veteran received 
statements of the case which further described the standard 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letter, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service connection was made in 1998.  Technically, the 
Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  The veteran was also afforded a VA 
examination for the disabilities at issue.  Therefore, a 
remand for still another VA medical opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

Entitlement to service connection for degenerative joint 
disease of the knees, or, alternatively, for knee disability 
due to an undiagnosed illness is denied.

Entitlement to service connection for miliaria rubra, or, 
alternatively, for a skin disability due to an undiagnosed 
illness is denied.


REMAND

The veteran contends that he developed pterygium on the nasal 
aspect of the left eye either due to his active service 
directly or due to an undiagnosed illness incurred in 
service.  

In October 2004, the veteran underwent a VA examination to 
determine whether his current pterygium was related to eye 
problems in service.  The veteran related a history of 
pterygium in both eyes.  Furthermore, a September 1998 VA 
examination report indicated that the veteran had "pterygium 
in both eyes, nasal aspect, symptomatic."  However, in the 
October 2004 examination report, the examiner noted only 
complaints of right eye redness and irritation.  She examined 
the right eye, finding the veteran has recurrent nasal 
pterygium related to service.  There is no indication that 
the examiner examined the veteran's left eye.  Therefore, the 
claim must be remanded for another VA examination.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should make arrangements to 
have the veteran undergo an 
ophthalmologic examination in order to 
ascertain whether the veteran has 
pterygium of the left eye.  If so, the 
examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e. at least 50 
percent probability or more) that any 
current left eye disability, including 
pterygium, was incurred or aggravated 
in service or was otherwise related to 
such service.  All indicated tests 
should be conducted.  The examiner 
should provide the rationale for the 
opinion.  The claims folder must be 
made available to the examiner for 
review.  Such review should be 
indicated in the examination report.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


